61 F.3d 920
40 Cont.Cas.Fed. (CCH) P 76,819
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.INTERSTATE CONSTRUCTION, INC., Appellant,v.Sheila E. WIDNALL, Secretary of the Air Force, Appellee.
No. 94-1506
United States Court of Appeals, Federal Circuit.
July 18, 1995.

Before NIES, MAYER, and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Interstate Construction, Inc.  (Interstate) appeals the decision of the Armed Services Board of Contract Appeals in Docket No. 45969 (May 3, 1994), holding that Interstate failed to demonstrate that it encountered a differing site condition.


2
This court, having carefully considered the arguments put forth by the parties, AFFIRMS based on the opinion of the Board.